Citation Nr: 0528891	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-11 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than May 6, 
2002, for an award of service connection for postgastrectomy 
residuals.

2.  Entitlement to an initial evaluation in excess of 60 
percent for postgastrectomy residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel 


INTRODUCTION

The veteran had active duty service from January 1951 to 
October 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  


FINDINGS OF FACTS

1.  Service connection for postgastrectomy residuals was 
denied by an October 1999 rating decision.  Appeal of that 
decision was not perfected.  Thereafter, a claim to reopen 
was received on May 6, 2002.

2.  The veteran's postgastrectomy residuals do not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 6, 
2002, for an award of service connection for postgastrectomy 
residuals have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
20.200, 20.202, 20.302 (2004).

2.  The criteria for an initial rating in excess of 60 
percent for postgastrectomy residuals have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Code 7308 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In the case at hand, the veteran's request to reopen his 
claim for service connection was received in May 2002.  By 
means of letters dated in September 2002 and May 2003, VA 
notified the appellant of the VCAA, and complied with the 
duties to inform under the VCAA. The claim for service 
connection was granted by a December 2003 rating decision, 
and the veteran appealed the effective date and the assigned 
rating.  Subsequently, in a February 2004 letter, the RO 
notified the appellant of the evidence necessary for his 
claim of entitlement to an increased rating and an earlier 
effective date, who was responsible for obtaining such 
evidence, and suggested that he submit any evidence in his 
possession.  Subsequently, after all proper notification was 
made, the RO adjudicated the claim via a March 2004 SOC,  an 
August 2004 rating decision, and August 2004 supplemental 
statement of the case.  

The evidence indicates that the veteran has been notified of 
the pertinent provisions of the law and the evidence 
necessary to establish his claim.  No additional pertinent 
evidence has been identified as being available but absent 
from the record.  Under the facts of this case, the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence should be submitted to 
substantiate the claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  The Board concludes that the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
satisfied.  

Earlier Effective Date

The appellant initially filed a claim for entitlement to 
service connection for his gastrointestinal (GI) disorder in 
August 1998.  The RO denied that claim by an October 1999 
rating decision.  He was notified of that decision via letter 
dated October 25, 1999.  He filed a notice of disagreement in 
October 1999, and a statement of the case (SOC) was issued in 
April 2000.  The appellant did not file a substantive appeal.  
Two years later, on May 6, 2002, he filed a request to reopen 
his claim for entitlement to service connection for a GI 
disorder.  

In order to have perfected the appeal of the October 1999 
rating decision, a substantive appeal would have had to have 
been filed subsequent to the April 2000 SOC, but not later 
than October 25, 2000.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  This was not accomplished.  Therefore, 
the appeal was closed and the October 1999 rating decision 
became final.  38 C.F.R. §§ 3.104, 19.32 (2004). 

The appellant contends that he is entitled to an effective 
date earlier than May 6, 2002.  He neither alleges, nor does 
the evidence indicate, that there was error in the October 
1999 rating decision.  Rather, his basis for entitlement to 
an earlier effective date is that he does not recall 
receiving the SOC, and asserts that he would have filed a 
substantive appeal had he received the SOC.  

However, he has confirmed that the address to which the SOC 
was sent was indeed the correct address.  Further the April 
2000 SOC was not returned as undeliverable, and no evidence 
has been presented to rebut the presumption that the letter 
was sent to the veteran.  Under these circumstances, the 
veteran's assertion of not receiving the SOC is not 
sufficient to overcome the presumption of regularity.  Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992) ("there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties.") (quoting United States v. Chemical 
Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 
1 (1926)). Unless rebutted by clear evidence to the contrary, 
VA is entitled to the benefit of this presumption.  Id.  The 
record shows that the SOC was sent to the correct address, 
and that it was not returned as undeliverable.  Thus, under 
the presumption of regularity, the appellant is deemed to 
have received the SOC.  

After the October 1999 final decision denying service 
connection for postgastrectomy residuals, VA received a claim 
to reopen on May 6, 2002.  A prior claim to reopen is not of 
record.  The effective date of an award of a claim to reopen 
after final disallowance will be the date of receipt of claim 
or the date entitlement arose, which in this case in May 6, 
2002.  38 C.F.R. § 3.400(q)(ii).  The Board notes that the 
appellant received treatment at a VA facility in September 
2000.  The treatment report indicates that he was being 
evaluated for pain of unclear etiology, and referenced his GI 
history.  It is noted that under certain circumstances, a VA 
hospital treatment report may be considered an informal 
claim.  38 C.F.R. § 3.157 (2004). In this case, however, the 
September 2000 VA treatment report will not constitute an 
informal claim, because, among other things, a claim 
specifying the benefit sought was not received within one 
year of September 2000.  38 C.F.R. § 3.157 (a)(2).  
Accordingly, entitlement to an earlier effective date is not 
warranted.    

Rating for Postgastrectomy Residuals

With regard to the veteran's claim for an increased rating 
for postgastrectomy residuals, the Board notes that he has 
been awarded the maximum schedular rating.  38 C.F.R. 
§ 4.114, Diagnostic Code 7308.  There is no higher schedular 
rating that would address this disability.  In Floyd v. 
Brown, 9 Vet. App. 88 (1996), the Court held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.  Consequently, the Board has considered whether this case 
warrants the assignment of extraschedular ratings.

In order to accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b).  Here, neither has the appellant indicated, nor 
does the medical evidence of record, to include VA treatment 
reports as well as May 2003 and June 2004 medical 
evaluations, show any evidence of exceptional circumstances 
warranting extraschedular consideration.  Thus, entitlement 
to an initial rating higher than 60 percent for 
postgastrectomy residuals is denied.  With regard to the 
associated scar, the Board is remanding the matter for 
further evaluation.




ORDER


An effective date earlier than May 6, 2002, for an award of 
service connection for postgastrectomy residuals, is denied.

An evaluation in excess of 60 percent for postgastrectomy 
residuals is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


